        Case 2:20-cv-01983-ACA Document 28 Filed 04/27/21 Page 1 of 3                      FILED
                                                                                  2021 Apr-27 AM 10:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


EDWARD RANCHER,                               ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]     Civ. No.: 2:20-cv-01983-ACA
                                              ]
HUBBELL POWER SYSTEMS, et. al,                ]
                                              ]
      Defendant.                              ]

                          MEMORANDUM OPINION

      Plaintiff Edward Rancher filed this employment discrimination action against

Hubbell Power Systems (“Hubbell”), Jacoby Toodle, Tom Quinn, Jennifer Jones,

John Barnard, Kiara Sanders, and “two temps” whose name he does not know. (Doc.

1 at 1–3). He alleges that the defendants violated Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and the Age Discrimination in

Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”).                 (Id. at 3).

Specifically, he asserts that Hubbell failed to promote him, eventually promoted him,

demoted him, and ultimately terminated him based on race, color, sex, and age

discrimination. (Id. at 4, 11, 17). Because Mr. Rancher is indigent, the court granted

his motion to proceed in forma pauperis. And because he is proceeding in forma

pauperis, the court must screen his complaint for whether it states a claim. See 28

U.S.C. § 1915(e)(2)(B)(ii). Because Mr. Rancher does not state a claim against the
         Case 2:20-cv-01983-ACA Document 28 Filed 04/27/21 Page 2 of 3




individual defendants, the court WILL DISMISS Jacoby Toodle, Tom Quinn,

Jennifer Jones, John Barnard, Kiara Sanders, and the “two temps” from this action.

      When a plaintiff is proceeding in forma pauperis, § 1915(e) requires the court

to dismiss the case “if the court determines that . . . the action or appeal . . . fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

Dismissal under § 1915(e)(2)(B)(ii) is governed by the same standard as a dismissal

under Federal Rule of Civil Procedure 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997). Under that standard, the court must dismiss the case if the

plaintiff fails to plead “a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “[A] plaintiff’s obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (quotation

marks and alteration omitted).

       “The relief granted under Title VII is against the employer, not individual

employees whose actions would constitute a violation of the Act.” Busby v. City of

Orlando, 931 F.2d 764, 772 (11th Cir. 1991). The same is true of the ADEA. Smith

v. Lomax, 45 F.3d 402, 403 n.4 (11th Cir. 1995) (holding that individuals “cannot be



                                            2
        Case 2:20-cv-01983-ACA Document 28 Filed 04/27/21 Page 3 of 3




held liable under the ADEA or Title VII”). Accordingly, the individual defendants

cannot be liable for any violations of Title VII or the ADEA, which are the only

causes of actions Mr. Rancher asserts.       The court therefore WILL DISMISS

Defendants Jacoby Toodle, Tom Quinn, Jennifer Jones, John Barnard, Kiara

Sanders, and the “two temps” WITH PREJUDICE.

      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this April 27, 2021.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                         3
